SCHWARTZ, Chief Judge.
Holiday Carpet Service, Inc. appeals from an adverse judgment on a jury verdict based on the claim that, during the course of a job at Mt. Sinai Hospital, its installers negligently moved a rug into an area where the plaintiff, a Mt. Sinai nurse, tripped over it as she left an elevator. Pretermitting consideration of the appellant’s other substantial arguments, we reverse for entry of judgment in its favor on the controlling authority of Carrasquillo v. Holiday Carpet Serv., Inc., 615 So.2d 862 (Fla. 3d DCA 1993). In that case, we held, as a matter of law, that this very appellant’s installers were independent contractors for whose negligence during their assigned work it was not liable. It is self-evidently impossible to distinguish that case from this one.
Reversed.